Gilbert, J.
1. A deed executed in 1869, by which the grantor conveyed to J., his heirs and assigns, a tract of land in trust for the sole and separate use of E., the wife of J., for and during her natural life, and after her death with “reversion” to J., or “her heir or heirs at law,” with power in the said E.' to empower the trustee, “by writing under her hand and seal, to sell any part or the whole of said trust estate and to reinvest the proceeds in such other property subject to the above-described trust as he shall deem best for the interest of said trust estate,” authorized the trustee, when duly empowered by his wife, E., in writing under seal, to sell and convey in fee simple the land described in the deed, notwithstanding there were minor children then in life.
2. Where the trustee. subsequently executed a deed of conveyance of the property referred to, in which was recited a consideration of $4,000, and the wife in connection therewith executed a writing under seal, in which it was declared that “by this writing I do authorize and empower Donald B. Jones, my trustee, to sell and make a deed to the same for the price stipulated in the foregoing deed, hereby ratifying all the acts of said trustee in the premises, given under my hand and seal,” the deed thus executed, unless void for fraud, conveyed the entire estate in the-property conveyed by the deed to the husband and trustee. Compare Seaden v. Quillian, 92 Ga. 220 (18 S. E. 543).
3. 2STo error is shown to have been committed by the court in its rulings admitting or excluding evidence.
*494No. 191.
November 14, 1917.
Rehearing denied January 18, 1918.
Complaint for land. Before Judge Mathews. Bibb superior court. January 30, 1917.
W. G-. Smith and J. H. Hall, for plaintiff in error.
Westmoreland, Anderson & Smith and F. B. Jones, contra.
4. Having held, in the second division of this decision, that the deed from the trustee was effective to convey the entire property, unless impeached for fraud, and it appearing upon an inspection of the evidence contained in the record that the evidence was not of such a character as to require a finding that the transaction was fraudulent, the court erred in directing a verdict in favor of the plaintiffs for the property in dispute.

Judgment reversed.


All the Justices concur.